Dismissed and Opinion Filed April 8, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00171-CR

                NATHANIEL HOWARD THOMAS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-32566-V

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      Nathaniel Howard Thomas was charged with failure to register as a sex

offender, a third-degree felony. Appellant entered into a plea agreement with the

State in which he agreed to plead guilty to attempted failure to register, a state jail

felony, in exchange for the State’s recommended sentence of eight months. In

addition, appellant agreed to waive his right to appeal. After being admonished in

open court, appellant pleaded guilty and acknowledged he had waived his right to

appeal. The trial court found appellant guilty, followed the plea bargain agreement,

and assessed punishment at eight months in a state jail facility. As required by rule
25.2, the trial court prepared and signed a certification of appellant’s right to appeal,

stating this case is a plea bargain case and appellant has no right to appeal. Appellant

subsequently filed a notice of appeal with this Court. We dismiss this appeal.

      A defendant in a criminal case has the right of appeal as set out in the code of

criminal procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC.

ANN. art. 44.02; TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain

case—that is, a case in which a defendant’s plea was guilty . . . and the punishment

did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant,” a defendant may appeal only “those matters that were raised by written

motion filed and ruled on before trial,” or “after getting the trial court’s permission

to appeal.” TEX. R. APP. P. 25.2(a)(2). When an appellant waives his right to appeal

as part of his plea bargain agreement with the State, a subsequent notice of appeal

filed by him fails to “initiate the appellate process,” thereby depriving this Court of

jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex.

Crim. App. 2014).

      Here, appellant agreed to plead guilty to the lesser charge of attempted failure

to register in exchange for the State’s recommendation that he be sentenced to eight

months in state jail. He also waived his right to appeal which he acknowledged in

the written plea agreement and in open court. On December 18, 2020, the trial court

followed the plea bargain agreement, found appellant guilty, and assessed

punishment at eight months in state jail.

                                          –2–
      The clerk’s record shows there were no adverse rulings in any pretrial written

motions. And the trial court’s certification of appellant’s right to appeal states the

case involves a plea bargain agreement, appellant has no right to appeal, and

appellant waived his right of appeal. Under these circumstances, appellant’s notice

of appeal is ineffective to initiate the appellate process, and we lack jurisdiction over

the appeal. See id.

      We dismiss this appeal for want of jurisdiction.




                                             /Lana Myers/
                                             LANA MYERS
                                             JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200171F.U05




                                          –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NATHANIEL HOWARD                             On Appeal from the 292nd Judicial
THOMAS, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F15-32566-V.
No. 05-21-00171-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Partida-Kipness and Garcia
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of April, 2021.




                                       –4–